DETAILED ACTION
Applicant: GOODING, Justin; KHIABANI, Parisa Sowti; & SOERIYADI, Alexander Hertanto
Assignee: Newsouth Innovations PTY Limited
Attorney: Mitchell A. Katz (Reg. No.: 33,919) and E. Jonas Jarvholm (Reg. No.: 69,289)
Filing: After-Final Amendment filed 15 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 was filed after the mailing date of the Non-Final Rejection on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97 since the fee set forth in §1.17(p) was included.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 3, 5-6, 8, 10-11, 13-14, 16, 18-19, 21-23, and 25 are currently pending before the Office.  Claims 1, 3, 5-6, 8, 10-11, 13-14, and 16 have been amended, and claims 2, 4, 7, 9, 12, 15, 17, 20, and 24 have been cancelled.

Response to Arguments
Persuasive Arguments – Newly Amended Claim 1
Applicant’s arguments, see Pages 5-8, filed 08 February 2021, with respect to claim rejections in view of §103 of claims 1, 3, 5-6, 8, 10-11, & 13-14 have been fully considered and are persuasive in that the claims have been amended to further define the composition as having a “viscosity of about 0.001 to about 0.01 Pa·s at 25˚C” which is not disclosed by Smyth et al. and Franses et al..  The rejections of claims 1, 3, 5-6, 8, 10-11, & 13-14 have been withdrawn.  However, upon further claims 1, 5-6, 8, 10-11, & 13-14 are rejected in view of Pondelak et al. and Lawrie et al., see below. 
Unpersuasive Arguments – Previously Presented Claim 16
Applicant's arguments filed 02/08/2021 regarding claim 16 have been fully considered but they are not persuasive.  
First, the Applicants’ argue that the cited art – Franses and Smyth are completely different fields of endeavor (App. Arg., Pgs. 6-8).  In response to applicant's argument that Smyth is nonanalogous art since it is related to “aqueous ink compositions”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Franses and Smyth are both related to printable inks including nanometer scale titanium (IV) oxide.  The fact that the references use differing levels of solvent and water would not prevent one of ordinary skill in the art from being motivated to optimize the composition of Smyth et al. which discloses a printable sun-exposure sensor (Smyth et al.: ¶74; ¶314 printable ink) with a titanium oxide nanoparticle (¶314), a polyvinyl alcohol (PVA) binder (¶310), methylene blue colouring agent (¶314), and a filter layer (¶208) corresponding to the claimed and disclosed composition which one of ordinary skill in the art would be motivated to optimize the printable ink to work with various printers since Smyth et al. – itself – discloses that “the amounts of each component can be varied within the ranges given depending on the type of ink desired and the type of solvent being used. For example, larger quantities of redox sensitive indicator and optionally water can be incorporated with ethanol based inks. The organic solvent soluble polymer, redox sensitive material, electron donor, semiconductor material, organic solvent and aqueous solvent (for example water) can be selected from those described herein” (Smyth et al.: ¶43) and Franses et al. further discloses printable inks with titanium oxide nanoparticles capable of being used in commercially available inkjet printers (Franses et al: ¶10; ¶¶33-34) which one of ordinary skill in the art would be motivated to try to allow for continuous printing, drop-on-demand printing, and commercially available printing techniques.  
unsatisfactory for their purpose (MPEP 2143.01(V)) . . . Applicant submits that the compositions resulting from the combination of the teachings of these two documents would not yield a color change, or at best would yield only a mild color change if exposed to UV radiation” (App. Arg., Pgs. 7-8).  The Examiner respectfully disagrees.  Smyth et al. discloses the claimed printable UV sensor composition, and only fails to specifically disclose the capability of inkjet printing.  Franses et al. discloses a composition with titanium oxide nanoparticles that is inkjet printable and discloses reasoning for why one of ordinary skill would be motivated to utilize inkjet printing, e.g. “inkjet printers are commercially available, provide continuous printing, and drop-on-demand printing” which would be advantageous for businesses to use commercially available inkjet printing for UV sensor compositions.  The Applicants also admit that combination of references could yield “a minor color change if exposed to UV radiation” (App. Arg., Pg. 7).  Claim 16 fails to make any limitation on how effective, efficient, or strong of a color change is required by the inkjet printable UV sensor.  Even if the color change was diminished to allow for the capability of inkjet printing, one of ordinary skill in the art may be motivated to make such a modification to capture the benefits of inkjet printing, and the Federal Circuit has held that “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))” MPEP §2143.01(V).  One of ordinary skill the art would be able to adjust the amounts of components along with water and solvent levels as taught in Smyth et al. at Paragraph 43 and utilize teachings from Franses et al. which discloses inkjet printable compositions with titanium oxide nanoparticles (Franses et al.: ¶10; ¶¶33-34).  Accordingly, the arguments directed to claim 16 are unpersuasive since the claim merely requires “a photosensitive layer inkjet printed on a surface of a support” and fails to include any specific level of color change, viscosity, or efficiency. 
 
Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not 
The term/phrase “a photocatalyst which exhibits a photocatalytic effect” (claims 1 & 16) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "photocatalyst/photocatalytic" could correspond to, for example, a material or substance that reacts to light to achieve a higher energy level or increase movement or ejection of electrons/ions that improves, enhances, or causes a chemical reaction.  
The term/phrase “a viscosity of about 0.001 to 0.005 Pa·s at 25 ˚C” (claim 3) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of “about", could correspond to, for example, values that round up or down to the claimed range, values within a specific amount of uncertainty (e.g. ±10%), or values that are the same order of magnitude (e.g. 0.001-0.009 Pa·s).  
The term/phrase “a particle size in the range of about 10 to 50 nm” (claim 8) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of “about", could correspond to, for example, values that round up or down to the claimed range, values within a specific amount of uncertainty (e.g. ±10%), or values that are the same order of magnitude (e.g. 0-99 nm).  
The term/phrase “photosensitive layer inkjet printed on a surface of a support” (claim 16) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of “inkjet printed", could correspond to, for example, any composition that is capable of use with an inkjet printer or a composition with a similar viscosity to inkjet printer ink.  
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pondelak et al., “Dependence of Binder and Photocatalyst in Photocatalytically Active Printing Ink”, June 2013, XIth Symposium on Graphic Arts, Pardubice, Czech Republic, Pgs. 53-58 (cited in EPO office action dated 19 Nov. 2020 included in IDS dated 03/04/2021) and Lawrie et al., Simple inkjet-printed, UV-activated oxygen indicator, January 2013, Sensors and Actuators B: Chemical, Vol. 176, Pgs. 1154-1159.
Regarding claim 1, Pondelak et al. discloses a photosensitive printing composition (Pondelak et al.: Abstract – Photocatalytically active printing ink changes its colour when exposed to UV light) comprising: 
(i) a photocatalyst which exhibits a photocatalytic effect when exposed to UV and/or visible radiation (Abstract – TiO2), wherein the photocatalyst is a metal oxide nanoparticle (Abstract – photocatalyst titanium dioxide (nanodimensional anatase)); 
(ii) a colouring agent that exhibits a colour change in response to the photocatalytic effect (Abstract – redox dye DCIP); and 
(iii) a film forming agent (Abstract - PVA).  
Although Pondelak et al. discloses the printable composition, it fails to disclose the viscosity.
In a related field of endeavor, Lawrie et al. discloses a photosensitive inkjet printing composition (Lawrie et al.: Abstract – UV-activated . . . colorimetric indicator . . . comprising dye, TiO2, and tartaric acid) comprising:
(i) a photocatalyst which exhibits a photocatalytic effect when exposed to UV and/or visible radiation, wherein the photocatalyst is a metal oxide nanoparticle (Abstract – TiO2 particle with diameter ~5nm); 
(ii) a colouring agent that exhibits a colour change in response to the photocatalytic effect (Abstract – redox dye methylene blue); and 
(iii) a film forming agent (Abstract – tartaric acid which assists in the ink being inkjet printed on polyester film)
wherein the composition has a viscosity of about 0.001 to about 0.01 Pa·s at 25 ˚C (Pg. 1156, L.C. – viscosity of only 8 cP (corresponding to 0.008 Pa·s at 25 ˚C)).

    PNG
    media_image1.png
    110
    365
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    109
    369
    media_image2.png
    Greyscale

Lawrie et al. at Pages 1156 & 1158, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lawrie et al. with the teachings of Pondelak et al. to acquire a photosensitive composition that is capable of being inkjet printed since it may be able to use commercially available printers and be applied to packaging.

Regarding claim 3, Lawrie et al. further discloses wherein the composition has a viscosity of 0.008 Pa·s at 25 ˚C (Lawrie et al.: Pg. 1156, L.C. – assumed to be at 25˚C since there isn’t any discussion of cooling or heating within the inkjet printer and 25˚C is room temperature).  However, Lawrie et al. fails to specifically disclose viscosity of about 0.001 to 0.005 Pa·s at 25˚C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try various ratios of components to arrive at the composition with viscosity between 0.001-0.005 Pa·s at 25˚C since lower viscosity could reduce clogging of the inkjet printer and it has been held that it obvious for one of ordinary skill to try various ratios or components “when there is a ‘design need’ or ‘market demand’ and there are a ‘finite number’ of solutions KSR v. Teleflex Inc., 550 U.S. 398, 421 (2007) see MPEP §2144 II. B..
Regarding claim 5, Pondelak et al. and Lawrie et al. further disclose wherein the metal oxide nanoparticle is a TiO2 nanoparticle (Pondelak et al.: Abstract – photocatalyst titanium dioxide (nanodimensional anatase); Lawrie et al.: Abstract - TiO2 particle with diameter ~5nm).
Regarding claim 6, Pondelak et al. and Lawrie et al. further disclose wherein the composition comprises TiO2 nanoparticles in a concentration of from 0.1 mg/mL to 30 mg/mL (Pondelak et al.: Pg. 54, 2nd¶ 0.3 wt% of 11.8% TiO2 – Sachetleben Hombikat XXS 700 in nanodimensional anatase crystal form (SACHTLEBEN, Germany).; Pg. 55, 3rd¶ concentrations of TiO2 were 0.1 wt%, 0.3 wt% and 0.5 wt%.; Fig. 2; Lawrie et al.: Pg. 1155, R.C. - TiO2content calculated to be ca. 5.49 wt.%.).
Regarding claim 8, Pondelak et al. and Lawrie et al. further disclose wherein the TiO2 nanoparticles have a particle size in the range of about 10 to 50 nm (Pondelak et al.: Abstract – photocatalyst titanium dioxide (nanodimensional anatase) – “nanodimensional” is same order of magnitude; Lawrie et al.: Abstract - TiO2 particle with diameter ~5nm – same order of magnitude corresponds to “about”).
Regarding claim 13, Pondelak et al. further discloses wherein the film forming agents is a polymer consisting of polyvinyl alcohol (PVA) (Pondelak et al.: Abstract – PVA binder).
		
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pondelak et al., “Dependence of Binder and Photocatalyst in Photocatalytically Active Printing Ink”, June 2013, XIth Symposium on Graphic Arts, Pardubice, Czech Republic, Pgs. 53-58 (cited in EPO office action dated 19 Nov. 2020 included in IDS dated 03/04/2021) and Lawrie et al., Simple inkjet-printed, UV-activated oxygen indicator, January 2013, Sensors and Actuators B: Chemical, Vol. 176, Pgs. 1154-1159 as applied to claim 1 above, and further in view of Ochiai et al. (US Pub. 2003/0045608).
Regarding claims 10-11, Pondelak et al. and Lawrie et al. disclose the composition of claim 1, but they fail to disclose a food dye coloring agent.
In a related field of endeavor, Ochiai et al. discloses a color changing printing composition (Ochiai et al.: ¶57; ¶64) comprising: a brilliant blue FCF food dye (¶53) which can be used on an outer packaging (¶58) making it safe to handle for humans.
In view of the ability to print a color changing indicator on outer packaging that is safe to handle as is disclosed in Ochiai et al. at Paragraphs 53 & 58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of with the teachings of Pondelak et al. and Lawrie et al. to utilize a food dye to make it safe for human handling.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pondelak et al., “Dependence of Binder and Photocatalyst in Photocatalytically Active Printing Ink”, June 2013, XIth Symposium on Graphic Arts, Pardubice, Czech Republic, Pgs. 53-58 (cited in EPO office action dated 19 Nov. 2020 included in IDS dated 03/04/2021) and Lawrie et al., Simple inkjet-printed, UV-activated oxygen indicator, January 2013, Sensors and Actuators B: Chemical, Vol. 176, Pgs. 1154-1159 as applied to claim 13 above, and further in view of Kim et al. (US Pub. 2012/0111409).
Pondelak et al. and Lawrie et al. disclose the composition of claim 1, Pondelak et al. discloses utilizing polyvinyl alcohol (PVA) as a film forming agent, but the references fail to disclose the polymer is polyvinylpyrrolidone (PVP).
In a related field of endeavor, Kim et al. discloses an inkjet printing composition (Kim et al.: ¶62) with improved dispersability viscosity (¶62) including titanium oxide nanoparticles (¶69) and viscosity controlling agents polyvinyl alcohol (PVA) and polyvinylpyrrolidone (PVP) (¶70).
In view of the ability to control and viscosity and dispersability with viscosity controlling agents including PVA and PVP as is disclosed in Kim et al. at Paragraphs 62 & 69-70, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. with the teachings of Pondelak et al. and Lawrie et al. to try either of PVA or PVP since they have been disclosed to have similar viscosity and dispersability characteristics.

Claims 16, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US Pub. 2012/0142527) and Franses et al. (US Pub. 2017/0247555).
Regarding claim 16, Smyth et al. discloses a sun-exposure sensor (Smyth et al.: ¶74 – detecting exposure to UV light . . . detecting a visible change in the indicator, whereby exposure to light of about 200 to 400 nm is revealed) comprising: a photosensitive layer (¶314 the indictor is in the form of a printable ink and comprises methylene blue (a thiazine dyestuff), glycerol, and nanorutile titanium (IV) oxide (TiO2)) printed (¶314) on a surface of a support (¶34 – indicator may be supported on paper), the photosensitive layer (¶314) comprising:
(i) a photocatalyst (¶164 nanorutile titanium dioxide (a photocatalyst)) which exhibits a photocatalytic effect when exposed to UV and/or visible radiation (¶314 TiO2), wherein the photocatalyst is a metal oxide nanoparticle (¶314 nanorutile titanium (IV) oxide (TiO2)); 
(ii) a colouring agent that exhibits a colour change in response to the photocatalytic effect (¶314 methylene blue); and 
(iii) a film forming agent (¶11 PVP; ¶310 PVA); and
(v) a filter layer disposed on the photosensitive layer (¶208 – quartz cell acts as a “filter layer”).
However, Smyth et al. fails to specifically disclose the photosensitive layer is inkjet printed.
Franses et al. discloses a method to prevent aggregation and sedimentation of aqueous ink compositions (Franses et al.: ¶1; ¶10) including a metal oxide nanoparticle (¶34 average diameter of the titania pigments particles is about 260 nm) to facilitate inkjet printing (¶10; ¶33) which advantageously allows for continuous printing or drop-on-demand printing (¶33) using commercially available inkjet printers (¶33).
In view of the ability to facilitate the use of aqueous inks with inkjet printing as is disclosed in Franses et al. at Paragraphs 10 & 33-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franses et al. with the teachings of the aqueous inks discloses in Smyth et al. at Paragraph 43 to allow for continuous printing, drop-on-demand printing, and commercially available printing techniques.

Regarding claim 21-23, Smyth et al. further discloses wherein the support is in the form of a paper sheet (Smyth et al.: ¶34 paper), wherein the support is paper having an upper surface and a lower surface (¶34), and wherein the photosensitive layer (¶34 indicator) is on the upper surface of the paper (¶34) and has an adhesive on the lower surface (¶¶236-238 polypropylene tape . . . adhesive tape). 
Regarding claim 25, Smyth et al. further discloses wherein the filter layer is a neutral density filter layer (¶208).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US Pub. 2012/0142527) and Franses et al. (US Pub. 2017/0247555) as applied to claim 16, respectively, above, and further in view of Mills et al., UV dosimeter based on dichloroindophenol and tin(IV) oxide, Analyst, 2005, Vol. 134, Pgs. 845-850 (cited in IDS dated 11/28/2018).
Regarding claims 18-19, Smyth et al. and Franses et al. disclose the sensor of claim 16, however they fail to disclose thickness.
In a related field of endeavor, Mills et al. discloses an ultraviolet dosimeter based on Titanium Oxide nanoparticles (Mills et al.: Abstract; Pg. 846, R.C. - a colorimetric UV indicator and dosimeter that utilises a semiconductor photocatalyst.23 The UVA indicator comprised an hydroxy ethyl cellulose film containing: the redox dye, methylene blue (MB), the sacrificial electron donor triethanolamine (TEOA) and titania (TiO2) nanoparticles. The TiO2nanoparticles absorb the UV light and photo-oxidise the TEOA.) wherein the photocatalyst is a metal oxide nanoparticle made from a TiO2 nanoparticle with a thickness of 3.9 μm (Pg. 847, L.C.).
In view of the ability to a response related to ultraviolet B light related to irradiance level and duration that is independent of dye concentration and film thickness as is disclosed in Mills et al. at Abstract, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills et al. with the teachings of Smyth et al. and Franses et al. to obtain a composition that shows strong response to ultraviolet B light that may be made with a lower dye concentration and film thickness to save costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection for claim 1 presented in this Office action in view of Pondelak et al. and Lawrie et al..  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884